Citation Nr: 1222090	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-41 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran's countable income is excessive for the purposes of establishing eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal is currently under the jurisdiction of the RO in Columbia, South Carolina.  

In April 2012, the Veteran presented testimony at a personal hearing conducted in Columbia before the undersigned who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional evidence that has not been reviewed by the RO.  By a June 2012 statement, the Veteran stated that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's countable income exceeds the applicable maximum annual pension rates (MAPRs) for the time period in question.




CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 5312 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by the November 2009 letter.  This letter notified the Veteran that his claim had been denied, what evidence had been considered in adjudicating his claim, and the evidence necessary to substantiate his claim.  The letter informed the Veteran that he could submit evidence of unreimbursed medical expenses that could reduce his income below the allowable limit on the enclosed VA Form 21-8416, "Medical Expense Report."  Although the notice was provided along with the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated in a September 2010 statement of the case (SOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Additionally, during his hearing, the undersigned explained to the Veteran how income is calculated for VA nonservice-connected pension purposes and that certain medical expenses can be deducted to determine a claimant's countable income.  See Hearing Transcript pp. 10-12.  In this case, the fact that the Veteran was not informed of the relevant rating criteria or effective date provisions was harmless error because the claim is being denied, and therefore no rating or effective date is being assigned.  Accordingly, the Board finds that the Veteran was informed of the evidence necessary to substantiate his claim.

VA has also satisfied its duty to assist the Veteran.  All identified and available information was reviewed by Board in connection with the claim.  During this hearing, the Veteran's representative asked the Veteran about his income and any medical expenses that he paid.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a September 2010 SOC, which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).

In his October 2009 claim, the Veteran reported that he had $5 in cash or in non-interest bearing bank accounts; received $809.40 a month from SSA; received $247 a month from his pension; and paid $96.40 a month for his Medicare expenses.  In the Form 646, the Veteran's representative listed his monthly SSA amount as $825.40 and his monthly retirement pension amount as $247.  During his hearing, the Veteran testified that his monthly SSA amount is $746 and his monthly retirement pension amount was $252.  Importantly, a SSA Inquiry reflected that his monthly benefit credited in December 2008 was $825.40.  

The Veteran's claim was denied in November 2009.  The income limit for a veteran with no dependents was $11,830.  The RO noted that when determining the Veteran's income, his annual income was $0; annual SSA was $9,904; and annual retirement was $2,964.  The RO also considered expenses for Medicare Part B Premiums which totaled $1,156.  The RO stated that only medical expenses more than $591, which is 5% of $11,830, were considered.  Therefore, as explained in detail in the September 2010 SOC, the Veteran's countable income after deducting eligible medical expenses was $12,303 (($825.40 x 12) + ($247 x 12) - ((96.40 x 12) - (5% of $11,830)), which is in excess of the allowable limit of $11,830.

The Board has considered the Statement of Medical Care Cost Recovery Account Activity from VA that was submitted in June 2012.  This statement reflects that the Veteran had an outstanding balance of $2,198.50.  The Veteran testified that he has this outstanding balance because he has not been able to pay his co pays for his VA medications and medical treatment.  He stated that the Internal Revenue Service (IRS) has taken money out of his tax refund to pay this bill.  However, the Veteran has not submitted evidence that the IRS is recouping this money or that he has paid any money towards this bill.  Only unreimbursed medical expenses that were paid within the 12-month annualization period for the medical expenses regardless of when the indebtedness was incurred can be excluded.  38 C.F.R. § 3.272(g).  As the Veteran has not submitted evidence that he paid any part of this balance during the applicable time period and the June 2012 statement merely indicates that the Veteran has an outstanding debt of $2,198.50, this evidence cannot be used to reduce the Veteran's countable income during the period in question.  

Based on the foregoing, the Board concludes that the Veteran's countable income exceeds the maximum annual pension rate.  The Board empathizes with the Veteran's financial difficulties; however, there is no basis upon which to award nonservice-connected pension benefits.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c); see generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply "the law as it exists . . . .").  Accordingly, the Board concludes that the Veteran is not entitled to nonservice-connected pension benefits.







ORDER

The Veteran's countable income is excessive for purposes of nonservice-connected pension benefits; accordingly, the Veteran is not entitled to nonservice-connected pension benefits.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


